USDC IN/ND case 1:20-cr-00042-HAB-SLC document 26-1 filed 08/13/20 page 1 of 2


                SUPPLEMENTAL DECLARATION OF BONNIE E. ESKENAZI


         I, Bonnie E. Eskenazi, declare as follows:
         1.        I am an attorney duly licensed to practice before all of the courts of the State of

California and am a partner in the law firm of Greenberg Glusker Fields Claman & Machtinger

LLP. I submit this supplemental declaration in support of my nephew Adam McGibney. The

matters stated herein are within my personal knowledge, and, if called as a witness, I could and

would competently testify thereto.

         2.        I have been practicing law in the state of California for approximately the past 35

years. I recognize that I am an officer of the Court and I take my duties and responsibilities to

the Court very seriously.

         3.        Both of the guns that had previously been stored at our house have now been

removed and placed in a professional gun storage locker at a licensed gun shop in Culver City,

California. There are no other guns on our property. I am informed and believe that only my

husband can get the guns out of storage since he is the person who placed the guns there. The

gun shop has said it will not release the guns to anyone else.

         4.        If Adam remains in jail pending his trial, his admission to UC Berkeley will likely

be terminated. Classes begin on August 19, 2020 for the Fall Semester at Berkeley. I am

informed and believe that he has not been permitted to use a computer to seek a deferral from

UC Berkeley for his admission for the Fall semester 2020, and he has been denied access to a

computer for the purposes of registering for and attending classes at UC Berkeley pending his

trial. If he is released on bail and comes back to Los Angeles to stay with us at our house, he

will be able to attend class at UC Berkeley remotely. As UC Berkeley is one of the top public

universities in the United States, his education at this revered institution will obviously help him

become a contributing member of American society. This opportunity should not be wasted

regardless of what happens at trial.




                                                     1                                      Exhibit A
99910-25600/3838552.1
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 26-1 filed 08/13/20 page 2 of 2
